Gray, C. J.
This action is brought to recover the penalty imposed by the St. of 1874, c. 372, § 141, for a violation of the first provision of § 140, which is as follows : “ No railroad corporation shall charge or receive for the transportation of freight to any station on its road a greater sum than is at the time charged or received for the transportation of the like class and quantity of freight from the same original point of departure to a station at a greater distance on its road in the same direction.”
The statute on which this action is brought, being a penal statute, is not to be extended by construction beyond the ordinary meaning of the words used. The leading words “ no railroad corporation shall charge or receive for the transportation of freight,” according to their ordinary meaning, look to the transportation of freight by the defendant railroad corporation as a common carrier over its own road, and not to transportation over other railroads, for which the defendant charges nothing, and receives nothing, except as collecting agent of the corporations owning those roads. This construction is rather confirmed than enlarged by the subsequent words, “ to any station on its road,” ind “ from the same original point of departure to a station at a greater distance on its road,” and by the concluding clause which provides that, in the construction of this section, “ the road of a corporation shall include all the road in use by such corporation, whether owned, or operated under a contract or lease.”
*564The declaration states that the defendant’s road extends from Worcester to Nashua; that the freight in question was transported by other railroad corporations to Worcester, and by the defendant only from Worcester to Pepperell; and does not show that the defendant charged or received a greater sum for transportation over its own road than the statute allows. The declaration does not therefore show a violation of the statute, and as, by the terms of the case stated, the plaintiff’s right to recover is limited to the pleadings, the defendant is entitled to judgment. Merrill v. Bullock, 105 Mass. 486, 493.
Whether the facts agreed would sanction an action upon any other form of declaration, either under the first provision of § 140, or under the second provision thereof, which relates to two or more railroad corporations whose roads connect, is not before 08. Judgment for the defendant